

Amendment to Employment Agreement
This Amendment (this “Amendment”) to the Employment Agreement between Larry
Potts (“Employee”) and Scientific Games Corporation, a Nevada corporation (the
“Company”), is made and effective as of April 9, 2018.
WHEREAS, the Company and Employee entered into an Employment Agreement dated as
of January 1, 2006 (executed August 2, 2006), which was amended by a letter
agreement dated October 2, 2008 (the “First Amendment”), an amendment to the
Employment Agreement dated as of December 30, 2008, a letter agreement dated
September 28, 2011, a letter agreement dated April 30, 2014 and a letter
agreement dated May 1, 2015 (as so amended, the “Agreement”); and
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Agreement;
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
Term. The Term shall be extended to April 30, 2019, subject to earlier
termination in accordance with Section 5 of the Agreement. The penultimate
sentence of Section 2 of the Agreement shall be deleted in its entirety, such
that the Term shall no longer be extended automatically and shall end on April
30, 2019.

2.
Transition; Offices and Duties. Effective as of April 9, 2018 (the “Transition
Date”), the defined term “Executive” and all uses of it in the Agreement shall
be replaced with the term “Employee”. Effective upon the Transition Date,
Section 3 of the Agreement shall be deleted in its entirety and replaced with
the following:

“During the Term, Employee will serve as Compliance Advisor to the Chief
Executive Officer. In such capacity, Employee shall report to the Chief
Executive Officer and shall perform such duties and shall have such
responsibilities as may be assigned to Employee from time to time by the Chief
Executive Officer. Employee’s functions, duties and responsibilities are subject
to reasonable changes as the Company may in good faith determine. Employee
hereby agrees to accept such employment and to serve the Company to the best of
his ability in such capacities, devoting substantially all of his business time
to such employment. For the avoidance of doubt, a part-time or adjunct teaching
position will not be considered to be done on business time.”
Upon the Transition Date, Employee shall no longer serve as an officer or
director of any subsidiary or affiliate of the Company, and agrees to relinquish
all such positions and titles he currently holds effective upon the Transition
Date.
3.
Annual Equity Awards. Section 4(c) of the Agreement shall be deleted in its
entirety. For the avoidance of doubt, Employee shall not be entitled to receive
a grant of annual equity awards in 2018 or 2019.

4.
Health and Welfare Benefits. Effective upon the Transition Date, the phrase “its
other senior executives” contained in Section 4(e) of the Agreement shall be
deleted and replaced with the phrase “its senior executives”.








--------------------------------------------------------------------------------




5.
Good Reason. Employee hereby agrees that this Amendment constitutes Employee’s
prior written consent, as contemplated by Section 5(e) of the Agreement, to the
changes to Employee’s employment contemplated by this Amendment and any actions
taken by the Company in furtherance thereof so that such changes and actions
shall not constitute Good Reason for purposes of the Agreement. Furthermore,
Employee agrees that the second sentence in Section 5(e) containing the
definition of “Good Reason” is deleted and replaced with the following:

“For purposes of this Agreement “Good Reason” shall mean that, without
Employee’s prior written consent, any of the following shall have occurred: (A)
a material decrease in base salary or material decrease in Employee’s Incentive
Compensation opportunity provided under this Agreement; or (B) any other
material failure by the Company to perform any material obligation under, or
material breach by the Company of any material provision of, this Agreement;
provided, however, that a termination by Employee for Good Reason under clause
(A) or (B) of this Section 5(e) shall not be considered effective unless
Employee shall have provided the Company with written notice of the specific
reasons for such termination within thirty (30) days after Employee has
knowledge of the event or circumstance constituting Good Reason and the Company
shall have failed to cure the event or condition allegedly constituting Good
Reason within thirty (30) days after such notice has been given to the Company
and Employee actually terminates his employment within one (1) year following
the initial occurrence of the event giving rise to Good Reason.”
6.
Termination Upon Expiration of Agreement. The paragraph of the First Amendment
entitled “Termination Upon Expiration of Agreement” shall be deleted in its
entirety. Upon expiration of the Agreement, as modified by this Amendment, on
April 30, 2019, Employee shall receive the Standard Termination Payments and,
provided Employee has, within 21 days of April 30, 2019, delivered to the
Company, and not revoked, a release agreement, substantially in the form
attached hereto as Exhibit A (the “Release Requirement”):

a.
no later than March 15, 2020, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Employee had Employee remained in
employment with the Company during all of 2019, multiplied by (B) a fraction the
numerator of which is 120 and the denominator of which is 365;



b.
the consulting agreement attached hereto as Exhibit B (the “Consulting
Agreement”) shall become effective as of May 1, 2019 (in the event the Release
Requirement is not satisfied, the Consulting Agreement shall be null and void
and of no effect);

c.
all unvested restricted stock units held by Employee shall become fully vested
and non-forfeitable and shares of the Company’s common stock in respect of such
restricted stock units shall be delivered to Employee as soon as practicable,
but in no event more than 70 days following April 30, 2019;

d.
all unvested stock options held by Employee shall continue to vest during the
term of the Consulting Agreement as if Employee was still an employee of the
Company and if Employee provides consulting services to the Company in
accordance with the terms of the Consulting Agreement through December 31, 2020,
all unvested stock options as of such date shall become fully vested and
non-forfeitable; and



2





--------------------------------------------------------------------------------




e.
all vested stock options held by Employee (including those that become vested in
accordance with paragraph 6(d) above) shall remain outstanding and exercisable
until the scheduled expiration date of such stock options;

provided, however, that all equity awards held by Employee and/or all amounts
received by him in respect thereof shall remain subject to forfeiture or
recovery by the Company pursuant to Sections 5(k) and 6.6 of the Agreement and
any applicable clawback or similar compensation recovery policy adopted by the
Company from time to time. The Company and Employee hereby agree and acknowledge
that the Release Requirement shall satisfy the requirements of Section 5(k) of
the Agreement.
7.
The reference to the State of New York in Section 13(a) of the Agreement shall
be deleted and replaced with the State of Nevada.

8.
Section 16 shall be deleted and replaced with:

Notices. All notices and other communications to be given or to otherwise be
made to any party to this Agreement shall be deemed to be sufficient if
contained in a written instrument delivered in person or duly sent by certified
mail or by a recognized national courier service, postage or charges prepaid,
(a) to Scientific Games Corporation, Attn: Legal Department, 6601 Bermuda Rd.,
Las Vegas, NV 89119, (b) to Employee, at the last address shown in the Company’s
records, or (c) to such other replacement address as may be designated in
writing by the addressee to the addressor.
Except as set forth in this Amendment, all terms and conditions of the Agreement
shall remain unchanged and in full force and effect in accordance with their
terms. All references to the “Agreement” in the Agreement shall refer to the
Agreement as previously amended and as amended by this Amendment.
This Amendment may be executed in counterparts, each of which shall for all
purposes be deemed to be an original and all of which shall constitute the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of April 9, 2018.
SCIENTIFIC GAMES CORPORATION




By: /s/Shawn Williams        
Name:    Shawn Williams
Title:    SVP & CHRO
    


/s/Larry Potts        
Larry Potts


3





--------------------------------------------------------------------------------


Exhibit A


Release Agreement


[see attached]


A-1





--------------------------------------------------------------------------------


Exhibit A


RELEASE AGREEMENT
In consideration of the promises contained herein and in the Amendment to
Employment Agreement dated as of April 9, 2018 (the “Amendment”), Scientific
Games Corporation (the “Company”) and Larry Potts (“you”) hereby enter into this
release agreement (this “Release Agreement”) as of May ____, 2019.
Whereas, the Company and you entered into an Employment Agreement dated as of
January 1, 2006 (executed August 2, 2006), which was amended by a letter
agreement dated October 2, 2008, an amendment to the Employment Agreement dated
as of December 30, 2008, a letter agreement dated September 28, 2011, a letter
agreement dated April 30, 2014, a letter agreement dated May 1, 2015, and the
Amendment (as so amended, the “Employment Agreement”); and
WHEREAS, the Amendment includes this Release Agreement as an exhibit thereto;
and
WHEREAS, the Company’s obligations to you upon expiration of your Employment
Agreement are conditioned on you entering into this Release Agreement;
NOW THEREFORE, you hereby agree to the following:
1.General Release of Claims. In consideration of the benefits described in
Sections 6(a)-(e) of the Amendment (the “Expiration Benefits”), which you
acknowledge are not otherwise owed to you, you understand and agree that you are
knowingly and voluntarily releasing, waiving and forever discharging, to the
fullest extent permitted by law, on your own behalf and on behalf of your
agents, assignees, attorneys, heirs, executors, administrators and anyone else
claiming by or through you (collectively referred to as the “Releasors”), the
Company, and its affiliates, subsidiaries and members, predecessors, successors
or assigns, and any of its or their past or present parents, affiliates,
subsidiaries and members, predecessors, successors or assigns; and any of its or
their past or present shareholders; and any of its or their past or present
directors, executives, members, officers, insurers, attorneys, employees,
consultants, agents, both individually and in their business capacities, and
employee benefits plans and trustees, fiduciaries, and administrators of those
plans (collectively referred to as the “Released Parties”), of and from any and
all claims under local, state or federal law, whether known or unknown, asserted
and unasserted, that you and/or the other Releasors have or may have against
Released Parties as of the day you sign this Release Agreement, including but
not limited to all matters relating to or in any way arising out of any aspect
of your employment with the Company, separation from employment with the
Company, or your treatment by the Company while in the Company’s employ, all
claims under any applicable law, and all other claims, charges, complaints,
liens, demands, causes of action, obligations, damages (including punitive or
exemplary damages), liabilities or the like (including without limitation
attorneys’ fees and costs) (collectively “Claims”), including but not limited to
all Claims for:
(a)    salary and other wages, including, but not limited to, overtime if
applicable, incentive compensation and other bonuses, severance pay, paid time
off, or any benefits under the Employee Retirement Income Security Act of 1974,
as amended or any other applicable local, state or federal law;
(b)    discrimination, harassment or retaliation based upon race, color,
national origin, ancestry, religion, marital status, sex, sexual orientation,
citizenship status, pregnancy or any pregnancy related disability, family
status, leave of absence (including but not limited to the Family Medical Leave
Act or any other federal, state or local leave laws), handicap (including but
not limited to The Rehabilitation Act of 1973), medical condition or disability,
or any other characteristic covered by law under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Americans with
Disabilities Act, as amended, Sections 1981 through 1988 of the Civil Rights Act


A-2





--------------------------------------------------------------------------------

Exhibit A


of 1866, and any other federal, state, or local law prohibiting discrimination
in employment, the Worker Adjustment and Retraining Notification Act, or any
other federal, state or local law concerning plant shutdowns, mass layoffs,
reductions in force or other business restructuring;
(c)    discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 and as further amended (the “ADEA”), or under any other
federal, state, or local law prohibiting age discrimination;
(d)    breach of implied or express contract (whether written or oral), breach
of promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant
of good faith and fair dealing, including without limitation breach of any
express or implied covenants of any employment agreement that may be applicable
to you;
(e)    defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;
(f)    any violation of any of the Fair Employment Practices Act, Equal Rights
Act; Civil Rights Act; Minimum Fair Wages Act; Equal Pay Act; or Payment of
Wages Act; or any comparable federal, state or local law;
(g)    any violation of the Immigration Reform and Control Act, or any
comparable federal, state or local law;
(h)    any violation of the Fair Credit Reporting Act, or any comparable
federal, state or local law;
(i)    any violation of the Family and Medical Leave Act;
(j)    any violation of the Virginia Human Rights Act, and any comparable
federal, state or local law and any violation of any statute, regulation, or law
of any country or nation;
(k)    costs, fees, or other expenses, including attorneys’ fees; and
(l)    any other claim, charge, complaint, lien, demand, cause of action,
obligation, damages, liabilities or the like of any kind whatsoever, whether
under U.S. law or the law of another nation, including, without limitation, any
claim that this Release Agreement was induced or resulted from any fraud or
misrepresentation by the Company.


Excluded from the release set forth in this Section 1 are: (i) any Claims or
rights to enforce benefits under the Amendment or this Release Agreement against
the Company, (ii) Claims arising after the date you sign this Release Agreement,
(iii) claims for indemnification covered by Section 8 of the Employment
Agreement, and (iv) any Claims that you cannot lawfully release. Notwithstanding
anything to the contrary contained herein, including in Section 2 below, also
excluded from the release set forth in this Section 1 is your right to file a
charge with an administrative agency (including the Equal Employment Opportunity
Commission and the National Labor Relations Board) or participate in any agency
investigation. You are, however, to the extent allowed by law, waiving your
right to recover money or other damages in connection with any such charge or
investigation. You are also, to the extent allowed by law, waiving your right to
recover money in connection with a charge filed by any other individual or by
the Equal Employment Opportunity Commission, National Labor Relations Board or
any other federal, state or local agency.




A-3





--------------------------------------------------------------------------------

Exhibit A


Furthermore, notwithstanding anything herein to the contrary, nothing in your
Employment Agreement, this Release Agreement, or any other agreement between you
and the Company shall (i) prohibit you from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation, or (ii) require notification or prior approval by the Company
of any reporting described in clause (i).


2.
Additional Agreements by Employee.



(a)    BY SIGNING THIS RELEASE AGREEMENT YOU ARE KNOWINGLY AND VOLUNTARILY
WAIVING ANY RIGHTS (KNOWN OR UNKNOWN) TO BRING OR PROSECUTE A LAWSUIT OR MAKE
ANY LEGAL CLAIM AGAINST THE RELEASED PARTIES WITH RESPECT TO ANY OF THE CLAIMS
DESCRIBED ABOVE IN SECTION 1. You agree that the release set forth above will
bar all claims or demands of every kind, known or unknown, referred to above in
Section 1 and further agree that no non-governmental person, organization or
other entity acting on your behalf has in the past or will in the future file
any lawsuit, arbitration or proceeding asserting any claim that is waived or
released under this Release Agreement. If you break this promise and file a
lawsuit, arbitration or other proceeding asserting any Claim waived in this
Release Agreement, (i) you will pay for all costs, including reasonable
attorneys’ fees, incurred by the Released Parties in defending against such
Claim (unless such Claim is a charge with the Equal Employment Opportunity
Commission or the National Labor Relations Board); (ii) you give up any right to
individual damages in connection with any administrative, arbitration or court
proceeding with respect to your employment with and/or termination from
employment with the Company, including damages, reinstatement or attorneys'
fees; and (iii) if you are awarded money damages, you will assign to the
Released Parties your right and interest to all such money damages. If any claim
is not subject to release, to the extent permitted by law, you waive any right
or ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective or multi-party action
or proceeding based on such a claim in which the Company or any other Released
Party is a party. Furthermore, if you are made a member of a class or collective
action in any proceeding without your prior knowledge or consent, you agree to
opt out of the class or collective action at the first opportunity.
Notwithstanding the foregoing, this Section 2 does not limit your right to
challenge the validity of this Release Agreement in a legal proceeding under the
Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), with respect to claims
under the ADEA. This Section also is not intended to and shall not limit the
right of a court to determine, in its discretion, that the Company is entitled
to restitution, recoupment or setoff of any payments made to you by the Company
should this Release Agreement be found to be invalid as to the release of claims
under the ADEA.


(b)    You agree that you shall not solicit, encourage, assist or participate
(directly or indirectly) in bringing any Claims or actions against any of the
Released Parties by other current or former employees, officers or third
parties, except as compelled by subpoena or other court order or legal process,
and only after providing the Company with prior notice of any such subpoena,
order or legal process and an opportunity to timely contest such process.
Notwithstanding the foregoing, nothing in this Release Agreement shall preclude
you from making truthful statements that are required by applicable law,
regulation or legal process.


(c)    You represent and warrant that you have not filed any administrative,
judicial or other form of complaint or initiated any claim, charge, complaint or
formal legal proceeding, nor are you a party


A-4





--------------------------------------------------------------------------------

Exhibit A


to any such claim, against any of the Released Parties, and that you will not
make such a filing at any time hereafter based on any events or omissions
occurring prior to the date of execution of this Release Agreement. You
understand and agree that this Release Agreement will be pleaded as a full and
complete defense to any action, suit or proceeding which is or may be
instituted, prosecuted or maintained by you, your agents, assignees, attorneys,
heirs, executors, administrators and anyone else claiming by or through you.


(d)    You agree to cooperate with Company and take all necessary steps to
effectuate this Release Agreement, each of its terms and the intent of the
parties.


3.
Affirmations. In signing this Release Agreement, you are affirming that:



(a)    Other than as described in the Amendment, you have been paid and/or have
received all compensation, wages, bonuses, commissions, overtime and/or benefits
to which you may be entitled. You affirm that you have been granted or not been
denied any leave to which you were entitled under the Family and Medical Leave
Act or related state or local leave or disability accommodation laws;


(b)    You are not eligible to receive payments or benefits under any other
Company and/or other Released Party’s severance pay policy, plan, practice or
arrangement;


(c)    You have no known workplace injuries or occupational diseases;


(d)    You have not complained of and you are not aware of any fraudulent
activity or any act(s) which would form the basis of a claim of fraudulent or
illegal activity by the Company or any other Released Party that you have not
reported to the Company in writing. You also affirm that you have not been
retaliated against for reporting any allegations of wrongdoing by any Released
Party, including any allegations of corporate fraud. Both parties acknowledge
that this Release Agreement does not limit either party’s right, where
applicable, to file or to participate in an investigative proceeding of any
federal, state or local governmental agency. To the extent permitted by law, you
agree that if such an administrative claim is made, you shall not be entitled to
recover any individual monetary relief or other individual remedies;


(e)    You acknowledge and agree that all of the Company’s decisions regarding
your pay and benefits through the date of your execution of this Release
Agreement were not discriminatory based on age, medical condition or disability,
race, color, sex, religion, national origin, ancestry, marital status, sexual
orientation, citizenship status, pregnancy or any pregnancy related disability,
family status, leave of absence, handicap, or any other classification protected
by law; and


(f)    You acknowledge and agree that if you breach the provisions of this
Release Agreement or your Employment Agreement that the Company will have the
right to seek an appropriate remedy against you, which may include, but not be
limited to, injunctive relief, the return of the Expiration Benefits, other
monetary damages, and the payment of the Company’s attorneys’ fees.
Additionally, if you breach this Release Agreement or the Employment Agreement
the Company shall have the right, without waiving any other remedies in law or
equity, to cease any further payment or delivery of the Expiration Benefits.
Notwithstanding such cessation, all of your obligations hereunder shall be
continuing and enforceable including but not limited to your release of claims,
and the Company shall be entitled to pursue all remedies against you available
at law or in equity for such breach.
 


A-5





--------------------------------------------------------------------------------

Exhibit A


4.    Governing Law; Arbitration. The parties hereby agree that the “Governing
Law; Arbitration” section of the Employment Agreement set forth at Section 13 of
the Employment Agreement is incorporated into this Release Agreement.


5.    Non-Admission of Wrongdoing. You and the Company agree that neither this
Release Agreement nor the furnishing of the consideration for this Release
Agreement and the Amendment shall be deemed or construed at any time for any
purpose as an admission by any of the Released Parties of any liability,
wrongdoing, or unlawful conduct of any kind, and the Released Parties do
specifically deny, any violation of any local, state, federal, or other law,
whether regulatory, common or statutory. Additionally, this Release Agreement,
its existence or its terms will not be admissible in any proceeding other than a
proceeding to enforce the terms of this Release Agreement.


6.    Right to Consider, Rescind and Revoke Acceptance. This Release Agreement
is intended to comply with the Older Workers Benefit Protection Act of 1990 with
regard to your waiver of rights under the ADEA. In signing this Release
Agreement, you understand and agree that:


(a)    You are specifically advised to consult with an attorney of your own
choosing before you sign this Release Agreement, as it waives and releases
rights you have or may have under federal, state and local law, including but
not limited to the ADEA. You acknowledge that you will bear all expenses
incurred by you in the negotiation and preparation of this Release Agreement,
and the Company will bear all fees incurred by it.


(b)    You will have up to twenty-one (21) calendar days from the date of the
expiration of the Employment Agreement (i.e., April 30, 2019) to decide whether
to accept and sign this Release Agreement. In the event you do sign this Release
Agreement, you may revoke or rescind your acceptance within seven (7) calendar
days of signing it, and it will not become effective or enforceable until the
eighth (8th) day after you sign it (the “Release Agreement Effective Date”). In
order to effectively revoke or rescind your acceptance, the revocation or
rescission must be in writing and postmarked within the seven (7) calendar day
period, and properly addressed to:


Scientific Games Corporation
6601 Bermuda Road
Las Vegas, NV 89119
Attention: Chief Legal Officer


You acknowledge that if you do not accept this Release Agreement in the manner
described above, it will be withdrawn and of no effect. You acknowledge and
agree that, if you revoke your acceptance of this Release Agreement, you shall
receive none of the Expiration Benefits provided for in the Amendment and that
this Release Agreement and the Amendment will not be admissible as evidence in
any judicial, administrative or arbitral proceeding or trial. You further
acknowledge that if the Release Agreement is not effectively revoked in the time
period set forth above, you shall have forever waived your right to revoke this
Release Agreement, and it shall thereafter have full force and effect as of the
Release Agreement Effective Date.


(c)     Any and all questions regarding the terms of this Release Agreement have
been asked and answered to your complete satisfaction.


(d)    You acknowledge that the consideration provided for hereunder is in
addition to anything of value to which you already are entitled and the
consideration provided for herein is good and valuable.


A-6





--------------------------------------------------------------------------------

Exhibit A




(e)    You are entering into this Release Agreement voluntarily, of your own
free will, and without any coercion or undue influence of any kind or type
whatsoever.


(f)     Any modifications of or revisions to this Release Agreement do not
re-start the consideration period, described in paragraph (b) of this Section 6.


(g)    You understand that the releases contained in this Release Agreement do
not extend to any rights or claims that you have under the ADEA that first arise
after execution of this Release Agreement.


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Release Agreement as of the date set forth below:






SCIENTIFIC GAMES Corporation
    


By:                        Date:
Name:
Title:
                    
I have decided to accept this Release Agreement, to fulfill the promises I have
made in the Amendment and in this Release Agreement, and to receive the
Expiration Benefits described in Sections 6(a)-(e) of the Amendment. I hereby
freely and voluntarily assent to all the terms and conditions in this Release
Agreement and reaffirm my obligations under my Employment Agreement, as amended,
to the extent provisions of the Employment Agreement survive termination or
expiration thereof. I understand that this Release Agreement will become a
binding agreement between the Company and me as of the 8th day after I sign it,
and I am signing this Release Agreement as my own free act with the full intent
of releasing the Released Parties from all Claims, as described in Section 1
above, including but not limited to those under the Age Discrimination in
Employment Act (ADEA).






________________________________        Date: ____________________
Larry Potts




A-7





--------------------------------------------------------------------------------


Exhibit B


Consulting Agreement


[see attached]


B-1





--------------------------------------------------------------------------------


Exhibit B


CONSULTING AGREEMENT


This Consulting Agreement is entered into as of May 1, 2019 (this “Agreement”)
by and between SCIENTIFIC GAMES CORPORATION, with offices located at 6601
Bermuda Road, Las Vegas, NV 89119 (the “Company”), and Larry Potts, an
individual, 17670 Braemar Place, Leesburg, VA 20175 (the “Consultant” and,
together with the Company, the “Parties”).


RECITALS


WHEREAS, the Company seeks to engage the Consultant as an independent contractor
in a manner consistent with the Company’s commitment to ethics and in compliance
with all applicable Laws (as defined below); and


WHEREAS, the Company and the Consultant entered into an Employment Agreement
dated as of January 1, 2006 (executed August 2, 2006), which was amended by a
letter agreement dated October 2, 2008, an amendment to the Employment Agreement
dated as of December 30, 2008, a letter agreement dated September 28, 2011, a
letter agreement dated April 30, 2014, a letter agreement dated May 1, 2015, and
an amendment to the Employment Agreement dated April 9, 2018 (as so amended, the
“Employment Agreement”); and
WHEREAS, the Employment Agreement expired on April 30, 2019; and
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and intending to be legally bound,
the Parties hereto agree as follows:
Section 1    Interpretation


1.1Certain Terms. As used herein, the following terms have the following
meanings:


“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidential Information” means all non-public information concerning the
Company or any of its Affiliates or their respective equity investments (whether
prepared by the Company or otherwise, whether oral or written, in whatever form
or data storage medium and whether or not specifically identified as
“confidential”), including financial and accounting information, product-related
information, plans and strategies, computer programs, code and software,
technical drawings and schematics, technical expertise, know-how, processes,
ideas, inventions (whether patentable or not), agreements and reports (together
with all analyses, compilations, forecasts, studies, summaries, notes, data and
other documents and materials, in whatever form maintained and whether prepared
by the Company, the Consultant or other Persons, which contain or reflect, or
are based on or generated from, in whole or in part, any such information).
“Governmental Authority” means any national, supranational, foreign, federal,
state, provincial, tribal, peripheral, regional, municipal or local government
or any agency, instrumentality or political subdivision thereof, including any
legislative, executive, judicial, regulatory or other governmental board,


B-2





--------------------------------------------------------------------------------

Exhibit B


department, agency, authority, commission, administration, court or other body,
or any official of any of the foregoing (including any gaming- or
lottery-related Governmental Authority).
“Law” means any order, writ, injunction, decree, judgment, law, ordinance,
decision, opinion, ruling, policy, statute, code, rule, regulation or
administrative or other requirement of any Governmental Authority, in each case,
as may be amended from time to time.
“Person” means any individual (including the heirs, beneficiaries, trusts,
executors, legal representatives or administrators thereof), corporation,
partnership, joint venture, trust, limited liability company, limited
partnership, joint stock company, unincorporated association or other entity.
For the avoidance of doubt, the term includes a Government Authority.
“Representative” means, with respect to any Person, any director, officer,
employee, partner, member, manager, owner, agent, lawyer, accountant, auditor,
professional advisor, consultant or other representative.
1.2 Incorporation. The Annexes to this Agreement are incorporated by reference
into, and form an integral part of, this Agreement.


Section 2    Engagement


2.1Services. Upon the terms and subject to the conditions of this Agreement, the
Company hereby engages the Consultant, and the Consultant hereby accepts such
engagement, as an independent contractor to provide the services set forth in
Annex A (collectively, the “Services”). Unless otherwise expressly specified in
Annex A, the Consultant shall furnish, at Consultant’s own expense, any
equipment, supplies and other materials necessary or advisable to perform the
Services. Subject to the provisions of this Agreement, the Company shall not
control the manner or means by which the Consultant performs the Services.


2.2Relationship of Parties. The Consultant is an independent contractor of the
Company, and this Agreement shall not be construed to create any association,
partnership, joint venture, employee or agency relationship between the
Consultant and the Company (or any of its Affiliates) for any purpose. Except to
the extent specifically authorized in advance by the Company in writing, the
Consultant (a) shall have no authority (and shall not hold himself out as having
authority) to bind or act on behalf or in the name of the Company or any of its
Affiliates, (b) shall not make any agreements or representations on behalf of
the Company or any of its Affiliates and (c) without limiting the generality of
the foregoing, shall not represent the Company or any of its Affiliates as a
lobbyist or agent to any Governmental Authority. Without limiting the generality
of the foregoing, the Consultant will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits or any other fringe benefits or benefit plans offered by the
Company or any of its Affiliates to its employees, and the Company will not make
any insurance contributions, including unemployment or disability, or obtain
worker's compensation insurance on behalf of the Consultant. Any Persons
employed by the Consultant in connection with the performance of the Services
shall be the employees of the Consultant and the Consultant shall be fully
responsible for them. The Consultant may not utilize any subcontractor or engage
any other Person in connection with the performance of the Services without the
Company’s prior written consent. The Consultant shall be fully responsible for
any such subcontractors or other Persons and in no event shall the Consultant be
relieved of his obligations under this Agreement as a result of his use or
engagement of any such subcontractors or other Persons.


Section 3    Compensation


B-3





--------------------------------------------------------------------------------

Exhibit B




3.1Consideration. As full consideration for the provision of Services and the
rights granted to the Company under this Agreement, the Company shall provide
the Consultant with the consideration set forth in Annex B.


3.2Expense Reimbursement. The Company agrees to reimburse the Consultant for
reasonable and appropriately documented out-of-pocket expenses actually incurred
and paid by the Consultant but only to the extent (a) directly related to the
Consultant's performance of the Services and (b) incurred in accordance with the
Company's expense reimbursement policies.


3.3Withholding, etc. Amounts payable under this Agreement shall be without
deduction or withholding of any kind other than any tax or other deduction or
withholding determined by the Company to be required by Law. Consultant shall be
responsible for, and shall indemnify the Company against, any taxes or
contributions, including penalties and interest, owed by Consultant. The
foregoing shall not apply to any equity-based awards held by Consultant that
were granted at a time during which Consultant was an employee of the Company
and its affiliates.


3.4Taxes and Internal Revenue Code 409A. It is intended that the provisions of
this Agreement comply with Section 409A of the Code, and applicable
administrative guidance and regulations (“Section 409A”), and all provisions of
this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes and penalties under Section 409A and that
all reimbursements provided under this Agreement shall be made or provided in
accordance with Section 409A. Notwithstanding the foregoing, the Company makes
no representations or warranties and shall have no responsibility regarding the
tax implications of the compensation and benefits to be paid to the Consultant
under this Agreement, including under Section 409A.
    
Section 4    Certain Agreements


4.1Restrictive Covenants. The Consultant acknowledges that he has continuing
obligations to the Company as set forth in Section 6 of his Employment
Agreement, which continue in full force and effect after his separation from
employment with the Company according to their terms.


4.2Confidentiality. The Consultant shall (and, if applicable, shall cause his
employees to) (a) hold the Confidential Information in confidence and protect it
in accordance with the same degree of care with which he protects his own
confidential information of like importance which he does not wish to disclose,
but in no event less than reasonable care, (b) use the Confidential Information
solely to the extent necessary in the performance of the Services and not for
any other purpose, (c) not disclose any Confidential Information to any Person
(other than the Company and its Affiliates), (d) upon the request of the
Company, promptly return all Confidential Information to the Company (or, at the
election of the Company, destroy such Confidential Information) without
retaining any copies thereof (and provide certification of his compliance with
this clause (d)) and (e) not reverse engineer, decompile, test or analyze the
Confidential Information without the prior written consent of the Company. In
the event that the Consultant is requested or required by law, judicial or
governmental order, deposition, interrogatory, request for documents, subpoena,
civil investigative demand or other legal process to disclose any of the
Confidential Information, the Consultant must first provide the Company with
prompt written notice of such requirement so that the Company (or any of its
Affiliates) may seek an appropriate protective order, unless, as confirmed by
the opinion of the Consultant’s counsel, providing such notice would itself
constitute a violation of law. If the Consultant is nevertheless legally
required (as confirmed by the opinion of the Consultant’s counsel) to disclose
Confidential Information, then the Consultant shall only disclose that portion
of the Confidential Information that is legally


B-4





--------------------------------------------------------------------------------

Exhibit B


required to be disclosed (as confirmed by the opinion of the Consultant’s
counsel). In such an event, the Consultant shall take reasonable efforts to
obtain assurance that confidential treatment will be accorded to that portion of
the Confidential Information being disclosed. In no event shall the Consultant
oppose action by the Company (or any of its Affiliates) to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information. Notwithstanding anything herein to the
contrary, nothing in this Agreement or any other agreement with the Company
shall (i) prohibit Consultant from making reports of possible violations of
federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any
other whistleblower protection provisions of state or federal law or regulation,
or (ii) require notification or prior approval by the Company of any reporting
described in clause (i).


4.3Regulatory Compliance. The Consultant acknowledges that the Company and/or
its Affiliates are subject to gaming, lottery or similar licensing requirements
of various jurisdictions. The Consultant shall cooperate fully with the Company
and its Affiliates in providing to them any information of whatever nature that
any of them deems necessary or appropriate in assuring itself that the
Consultant possesses the good character, honesty, integrity, and reputation
applicable to those engaged in the gaming and lottery industries. If, during the
Term, the Company (or any of its Affiliates) is notified (formally or
informally) by any Governmental Authority that the engagement of, or conducting
business with, the Consultant may or will jeopardize any license or ability to
be licensed of the Company (or any of its Affiliates) or if the Company (or any
of its Affiliates) concludes that the Consultant may fail to meet the above
criteria (or the compliance committee of the Company or any of its Affiliates
otherwise raises an objection with respect to the Consultant), the Company may
immediately terminate this Agreement upon written notice to the Consultant. The
Consultant also acknowledges his obligations set forth in Annex C and Annex D
attached hereto.


4.4Indemnification. Company agrees to indemnify, defend and hold harmless the
Consultant as to any claim asserted against the Consultant arising from his
performance of the Services, to the extent such claim does not arise from the
gross negligence or other wrongful act of Consultant.


Section 5    Termination


5.1Term of Agreement. The term of this Agreement shall commence on May 1, 2019
and shall continue until December 31, 2020, unless earlier terminated by the
Company in accordance with Section 5.2 (the “Term”). The Term can be extended if
agreed to by both parties in writing.


5.2Early Termination by Company. The Company may terminate this Agreement early
if the Consultant breaches the restrictive covenants referenced in Section 4.1
of the Agreement.


5.3Effect of Termination. Notwithstanding the foregoing, (a) Sections 1, 2.2,
4.2, 4.3, 5 and 6 and any other Sections of this Agreement that expressly or by
implication are intended to continue in effect after the expiration or earlier
termination of this Agreement, shall continue in effect after the expiration or
earlier termination of this Agreement in accordance with their terms, and (b)
any termination of this Agreement shall not affect any accrued rights or
liabilities of either Party.


5.4Payments Upon Early Termination. In the event that the Company terminates
this Agreement pursuant to Section 5.2, all future consideration due hereunder
shall cease as of the date of such termination.


Section 6    Miscellaneous




B-5





--------------------------------------------------------------------------------

Exhibit B


6.1Notice. All notices, approvals and other communications required or
contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) when sent by
cable, telecopy, telegram or facsimile (which is confirmed by the intended
recipient), and (c) when sent by overnight courier service or when mailed by
certified or registered mail, return receipt requested, with postage prepaid, to
the Parties at the following addresses:


In the case of Consultant:     to the address set forth in the preamble of this
Agreement    


In the case of the Company:    Scientific Games Corporation
6601 Bermuda Road
Las Vegas, NV 89119
Attention: Chief Legal Officer


or such other persons or addresses as either Party may from time to time
designate by notice to the other.
6.2Assignment; Binding Effect. No Party shall assign or transfer or purport to
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the other Party; provided, however, that the
Company shall be permitted to (a) assign or transfer any of its rights or
obligations hereunder to any Affiliate of the Company and (b) pledge its rights
or interest under this Agreement. This Agreement shall inure to the benefit of
the Parties and their respective permitted successors and assigns and is binding
upon the Parties and their respective successors and assigns.


6.3Amendment; Waiver. This Agreement may be amended, changed or supplemented
only by a written agreement executed and delivered by the Parties. Any waiver
of, or consent to depart from, the requirements of any provision of this
Agreement shall be effective only if it is in writing and signed by the Party
giving it, and only in the specific instance and for the specific purpose for
which it has been given. Except as otherwise provided by this Agreement, no
failure on the part of any Party to exercise, and no delay in exercising any
right under this Agreement shall operate as a waiver of such right except to the
extent that such failure including the failure to provide notice as and when
required by this Agreement, has prejudiced the rights and remedies of the other
Party. No single or partial exercise of any such right shall preclude any other
or further exercise of such right or the exercise of any other right.


6.4Entire Agreement. This Agreement (including the Annexes) constitutes the
entire agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, negotiations, discussions and understandings,
written or oral, between the Parties with respect to such subject matter. The
parties acknowledge that this Agreement does not supersede any terms of the
Employment Agreement that continue after such agreement's expiration, or any
releases entered into between Consultant and the Company, including the
provisions thereof related to the effectiveness of this Agreement.


6.5Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. The Parties shall negotiate in good faith to amend this Agreement
to give effect to the purpose and intent of the provision found to be invalid,
illegal or unenforceable.


6.6Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions. The parties agree that any controversy or claim
not resolved by the Parties arising out of or relating to this Agreement shall
be settled by arbitration


B-6





--------------------------------------------------------------------------------

Exhibit B


in accordance with the Rules of the American Arbitration Association. Venue for
the conduct of the arbitration shall be Las Vegas, Nevada, except that, at the
direction of the arbitral tribunal or with the consent of the Parties,
particular hearings in aid of such arbitration may be held in other places.
Judgment upon any award rendered by the arbitrator(s) may be entered in any
court having jurisdiction there. The Parties agree that the factual findings of
the arbitral tribunal shall be final absent manifest or material error and
rulings on questions of Law or mixed questions of fact and Law shall be reviewed
under the “clearly erroneous” standard of review and not under a “manifest
disregard of the law” or other standard, notwithstanding any Law concerning such
standard to the contrary. Except as contemplated by Section 6.8, the remedies
expressly provided herein shall constitute the parties’ sole and exclusive
remedies, and all other remedies which might be otherwise available under the
Law of any jurisdiction are hereby waived by both parties.


6.7Costs. Except as otherwise provided in this Agreement, each Party is
responsible for its own costs and expenses incurred in connection with
performing and observing its obligations and covenants under this Agreement.


6.8Remedies. The Consultant expressly acknowledges and agrees that the terms of
this Agreement are reasonable and necessary for the protection of the legitimate
business interests of the Company. The Consultant acknowledges and agrees that
the Company would be irreparably harmed by a breach of this Agreement by the
Consultant and that money damages are an inadequate remedy for an actual or
threatened breach of this Agreement. Therefore, the Consultant agrees to the
granting of specific performance of this Agreement and injunctive or other
equitable relief in favor of the Company as a remedy for any such breach,
without proof of actual damages, and the Consultant further waives any
requirement for the securing or posting of any bond in connection with any such
remedy. Such remedy shall not be deemed to be the exclusive remedy for any such
breach, but shall be in addition to all other remedies available at Law or
equity to the Company.


6.9Counterparts. This Agreement may be executed in any number of counterparts
which, taken together, constitute one and the same agreement.


6.10No Third Party Beneficiaries. Except as expressly contemplated by this
Agreement, nothing in this Agreement shall confer any rights upon any Person
other than the Parties and their respective successors and permitted assigns.


IN WITNESS WHEREOF, the Company and the Consultant have each caused this
Agreement to be duly executed pursuant to due authorization, all as of the day
and year first above written.
    
SCIENTIFIC GAMES CORPORATION


By:    ______________________________    
Name:
Title:


Larry Potts


______________________________    


B-7





--------------------------------------------------------------------------------

Exhibit B




Annex A
Services


The Consultant will provide consulting services related to compliance matters to
the Company during the Term, subject to Consultant’s reasonable availability, as
requested by the Company’s Chief Executive Officer.


Equipment


During the Term, the Company agrees to provide a laptop computer, email account,
and cell phone for use by the Consultant solely for business purposes under this
Agreement.  


B-8





--------------------------------------------------------------------------------

Exhibit B


Annex B
Consideration


In consideration for the Services:
1.
during the Term, the Consultant is eligible for continued vesting of all
unvested stock options previously granted to the Consultant by the Company
during his employment as if the Consultant was still an employee of the Company;

2.
if Consultant provides consulting services to the Company in accordance with the
terms of this Agreement through December 31, 2020, all unvested stock options as
of such date shall become fully vested and non-forfeitable; and

3.
any stock options that are vested prior to the commencement of the Term or that
vest following the commencement of the Term in accordance with this Annex B
shall remain exercisable until the later of (a) the date that is three months
after the end of the Term and (b) the scheduled expiration date of such stock
options.

Other than as set forth above, all other terms and conditions of the stock
option grant agreements between the Company and Consultant will continue to
apply.






B-9





--------------------------------------------------------------------------------

Exhibit B


Annex C
Certifications and Covenants


The Consultant certifies and covenants to the Company as follows:


1.
Consultant shall, in connection with this Agreement, (a) maintain complete and
accurate books and records and (b) comply with all applicable laws, rules and
regulations, including, but not limited to, those relating to anti-corruption,
anti-money laundering, competition, licensing and registration; and



2.
Consultant has not offered or paid, and will not offer or pay, directly or
indirectly, (a) anything of value to any public official or candidate for
political office, or any relative or agent thereof, for purposes of obtaining
any official action or benefit relating in any way to this Agreement or (b) any
commission or finder’s or referral fee to any person or entity in connection
with this Agreement or any activities on behalf of the Company.



In the event the Company has reason to believe any of the foregoing has been
violated, Consultant shall (a) promptly provide the Company (or its
representatives) with access to Consultant’s books and records to enable the
Company (or its representatives) to assess any potential non-compliance and (b)
reasonably cooperate in any related investigation, including making any
employees reasonably available for interviews.


The Consultant hereby acknowledges receipt of a copy of the Company’s (or its
applicable Affiliate’s) Code of Business Conduct. The Consultant agrees and
certifies that the Consultant will abide by such Code of Business Conduct and
will not take any action (or omit to take any action) in connection with this
Agreement or the performance under this Agreement that would conflict with such
Code of Business Conduct.


    


B-10





--------------------------------------------------------------------------------

Exhibit B


Annex D
Whistleblower Hotline Information


The Company is committed to ethical and compliant business practices throughout
the world. As a consultant for the Company, you are required to conduct yourself
in an ethical manner, comply with all Laws and comply with the Company’s Code of
Business Conduct.


If you discover events of a questionable, fraudulent or illegal nature that are,
or that you believe in good faith may be, a violation of Law, the guidelines set
forth in the Company’s Code of Business Conduct, or other Company policy, you
should report the matter immediately to the Chief Compliance Officer
(212-318-9199). In addition, you may call the Scientific Games Business Hotline
(the “Hotline”), which is available 24 hours a day, seven days a week, at
1-866-384-4277 or log on to www.ethicspoint.com and click on “File a Report.”


To the extent permitted by Law, you may choose to remain anonymous in reporting
any possible violation of the Code of Conduct to the Chief Compliance Officer or
by calling the Hotline.


As a consultant for the Company, you have a duty to cooperate truthfully and
fully in the investigation of any alleged violation of Law or the Company’s Code
of Conduct.


Failure to comply with the requirements of this Annex D will be grounds for the
Company to terminate the Agreement in accordance with Section 5.2.








B-11



